Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/625,693 filed on December 21, 2019 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on July 6, 2017 (Japan 2017-133089).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on December 21, 2019 are acceptable for examination purposes.


Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 02/28/2020, 12/22/2020, 01/26/2021, 03/11/2021, 03/17/2021, 03/18/2021, 03/31/2021, 04/02/2021, 05/18/2021, 05/31/2021, 06/04/2021, 06/24/2021, 06/30/2021, 12/10/2021, 04/18/2022, 04/26/2022, 04/28/2022, and 06/30/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the base and the movable unit are constituted by a semiconductor substrate that includes a first semiconductor layer, an insulating layer, and a second semiconductor layer in this order from one side in the predetermined direction” is indefinite because it is unclear which of the base and the movable unit must be so constituted. In particular the claim could be broadly construed to mean (1) “wherein the base and the movable unit together are constituted by a semiconductor substrate that includes a first semiconductor layer, an insulating layer, and a second semiconductor layer in this order from one side in the predetermined direction” or the claim could be narrowly construed to mean (2) “wherein both of  the base and the movable unit are each constituted by a semiconductor substrate that includes a first semiconductor layer, an insulating layer, and a second semiconductor layer in this order from one side in the predetermined direction.” Although the drawings depict the second interpretation, claim 1 does not explicitly recite the rib portion, which is the portion of the movable unit that comprises the insulating later and the second semiconductor layer, and thus claim 1 may have been intended to include devices without such rib portions, in which case the first interpretation would be appropriate. 
That interpretation (1) might be the intended meaning is further supported by the additional recitation of “the base is constituted by the first semiconductor layer, the insulating layer, and the second semiconductor layer” which would be duplicative if the second interpretation were the intended meaning. 
Given these conflicting pieces of evidence, claim 1 is indefinite when taken in light of the specification.
Claim 2 does not have this indefiniteness issue, because claim 2 recites “wherein the movable unit further includes a rib portion that is disposed at the periphery of the optical function unit, the rib portion is constituted by the first semiconductor layer and the insulating layer which are disposed on the second semiconductor layer,” thus it is clear that the movable unit must also be constituted by the three recited layers.
Claims 3-5 depend from claim 2 and thus also overcome this indefiniteness issue.
Claims 6-9 inherit and do not alleviate the indefiniteness issue of claim 1. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by Nakamura et al. JP 2005309099 A (hereafter Nakamura, cited in an IDS, where reference will be made to the attached machine translation) or, in the alternative, under 35 U.S.C. 103 as obvious over Nakamura et al. JP 2005309099 A in view of Uchino USPGPub 2017/0357075 A1 (hereafter Uchino).
Regarding claim 1, Nakamura teaches “An optical device (Fig. 1 which is an optical device in that it comprises high reflection films 23 and 32) comprising:
a base (substrate portion 11, insulating portion 14 and movable portion substrate 21 which together are all a base in that all three are present on the left-most and right-most sides of the device in Fig. 1) that includes a main surface (top surface of 21 in Fig. 1);
a movable unit (movable portion 2) that is supported in the base to be movable along a predetermined direction (paragraph [0020] “driven in the vertical … direction”, see arrow and OG in Fig. 1, and paragraph [0026]: “the optical gap OG that changes depending on the displacement of the movable body 21a.”) that intersects the main surface (the vertical/OG direction intersects the main surface of 21 perpendicularly); and
an optical function unit (high reflection film 23) that is disposed on the movable unit (23 is disposed on the 21a portion of 2), 
wherein the base and the movable unit are constituted by a semiconductor substrate (SOI substrate 100) that includes a first semiconductor layer (paragraph [0019]: “The substrate portion 11 is formed by processing the base layer 101 of the SOI substrate 100” where paragraph [0030]: “The base layer 101 and the active layer 103 are made of silicon (Si)”), an insulating layer (insulating portion 14/insulating layer 102), and a second semiconductor layer (substrate 21/active layer 103, see paragraph [0021], where paragraph [0030]: “The base layer 101 and the active layer 103 are made of silicon (Si)”) in this order from one side in the predetermined direction (see order from bottom to top in Fig. 1), 
the base is constituted by the first semiconductor layer (11/101), the insulating layer (14/102), and the second semiconductor layer (21/103), 
the movable unit includes an arrangement portion (movable body 21a) that is constituted by the second semiconductor layer (21a is constituted by 21/103), 
the optical function unit is disposed on a surface of the arrangement portion on the one side (high reflection film 23 is disposed on the bottom surface of 21a which is the surface on the one side), 
the first semiconductor layer that constitutes the base is thicker than the second semiconductor layer that constitutes the base (paragraph [0019]: “the substrate portion 11 has a thickness of about 26 μm” and paragraph [0030]: “an active layer 103 having a thickness of about 10 μm” thus 11/101 with thickness 26 μm is thicker than 21/103 with thickness 10 μm), and
a surface of the base on the one side (the bottom surface of 11 in Fig. 1, which is the surface of the base on the one side) is located more to the one side than the optical function unit (the bottom surface of 11 in Fig. 1 is located more to the one side than the bottom of 23).”
In the alternative that Nakamura does not teach “wherein the base and the movable unit are constituted by a semiconductor substrate that includes a first semiconductor layer, an insulating layer, and a second semiconductor layer in this order from one side in the predetermined direction”, i.e. that to meet this limitation both the base and the movable unit are each constituted by a semiconductor substrate that includes a first semiconductor layer, an insulating layer, and a second semiconductor layer in this order from one side in the predetermined direction, the claim would have been obvious as explained below.
Uchino teaches “An optical device (Fig. 1 optical filter device 1000) comprising:
a base (frame 500) that includes a main surface (top surface of the first silicon layer b1);
a movable unit (first mirror 101) that is supported in the base to be movable (paragraph [0026]: “driving the first mirror 101 to change the space between the first mirror 101 and the second mirror 201”) along a predetermined direction that intersects the main surface (given that the space between 101 and 201 is changed the driving direction is the Z direction in Fig. 1 which intersects the main surface of 500 perpendicularly); and
an optical function unit (dielectric multilayer film 121) that is disposed on the movable unit (121 is on 101, see Fig. 1), 
wherein the base and the movable unit are constituted by a semiconductor substrate (both 500 and 101 are constituted by SOI substrate B made of b1, b2 and b3, paragraph [0028]: “the first silicon layer b1, the oxide film layer b2, and the second silicon layer b3”) that includes a first semiconductor layer (paragraph [0028]: “the second silicon layer b3”), an insulating layer (paragraph [0028]: “the oxide film layer b2”), and a second semiconductor layer (paragraph [0028]: “the first silicon layer b1”) in this order from one side in the predetermined direction (see order in Fig. 1), 
the base is constituted by the first semiconductor layer, the insulating layer, and the second semiconductor layer (paragraph [0026]: “The frame 500 includes the first silicon layer b1, the oxide film layer b2, and the second silicon layer b3.”), 
the movable unit includes an arrangement portion (mirror body 102) that is constituted by the second semiconductor layer (paragraph [0029]: “The mirror body 102 is formed of the first silicon layer b1”), 
the optical function unit is disposed on a surface of the arrangement portion (121 is on the top surface of 102)… 
the first semiconductor layer that constitutes the base is thicker than the second semiconductor layer that constitutes the base (b3 is depicted as thicker than b1 in Fig. 1 and one of ordinary skill in the art would naturally deduce that b3 is thicker than b1 as is typical for SOI wafers), and
a surface of the base on the one side (the bottom surface of 500 in Fig. 1) is located more to the one side than the optical function unit (the bottom surface of 500 is more to the one side than 121).”
Uchino further teaches (paragraph [0032]): “The cylinder 104 is formed to cylindrically extend in the Z-axis direction, and is provided to a surface, of the mirror body 102, opposite the dielectric multilayer film 121. The cylinder 104 is formed of the oxide film layer b2 and the second silicon layer b3. Specifically the cylinder 104 is integrally formed with the mirror body 102. Such a feature improves the flatness of the mirror body 102.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the movable unit also constitute all three layers of a first semiconductor layer, an insulating layer, and a second semiconductor layer as taught by Uchino is the device of Nakamura in order to form a cylinder portion provided to the mirror body in order to improve the flatness of the mirror body as taught by Uchino (paragraph [0032]).

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. JP 2005309099 A (hereafter Nakamura, cited in an IDS, where reference will be made to the attached machine translation) in view of Uchino USPGPub 2017/0357075 A1 (hereafter Uchino).
Regarding claims 2 and 3, Nakamura or Nakamura and Uchino in combination teach  “the optical device according to claim 1,” however Nakamura fails to teach (claim 2): “wherein the movable unit further includes a rib portion that is disposed at the periphery of the optical function unit, the rib portion is constituted by the first semiconductor layer and the insulating layer which are disposed on the second semiconductor layer, and
an end surface of the rib portion on the one side is located more to the one side than the optical function unit.”
(claim 3): “wherein the rib portion is disposed on the surface of the arrangement portion on the one side to extend along an outer edge of the arrangement portion when viewed from the predetermined direction.

Uchino teaches “wherein the movable unit further includes a rib portion (cylinder 104) that is disposed at the periphery of the optical function unit (see position of 104 at the periphery of 102 in Fig. 1), the rib portion is constituted by the first semiconductor layer and the insulating layer (paragraph [0032]: “The cylinder 104 is formed of the oxide film layer b2 and the second silicon layer b3”) which are disposed on the second semiconductor layer (see Fig. 1 the b2 and b3 portions of 104 are disposed on the b1 portion of 102), and
an end surface of the rib portion on the one side (the bottom surface of 104 in Fig. 1) is located more to the one side than the optical function unit (the bottom surface of 104 is more to the one side than the optical function unit 121).”
(claim 3) “wherein the rib portion is disposed on the surface of the arrangement portion on the one side (104 is formed on 102 on the one side) to extend along an outer edge of the arrangement portion (104 is on an outer edge of 102 in Fig. 1, and it is called a cylinder, thus it also extends along this outer edge of 102) when viewed from the predetermined direction (when viewed from the bottom-up in the Z-direction 104 would extend along the outer edge of 102).”

Uchino further teaches (paragraph [0032]): “The cylinder 104 is formed to cylindrically extend in the Z-axis direction, and is provided to a surface, of the mirror body 102, opposite the dielectric multilayer film 121. The cylinder 104 is formed of the oxide film layer b2 and the second silicon layer b3. Specifically the cylinder 104 is integrally formed with the mirror body 102. Such a feature improves the flatness of the mirror body 102.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a rib/cylinder portion that extends along the periphery of the arrangement portion as taught by Uchino is the device of Nakamura in order to improve the flatness of the mirror body as taught by Uchino (paragraph [0032]).

Regarding claim 5, the Nakamura-Uchino combination teaches “the optical device according to claim 2, however, Nakamura and Uchino fail to teach “wherein the first semiconductor layer that constitutes the rib portion is thinner than the first semiconductor layer that constitutes the base.”
It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP §2144.04 (IV) (A).
The instant claims and the prior art differ by the recitation of a relative dimension, the first semiconductor layer that constitutes the rib portion is thinner than the first semiconductor layer that constitutes the base. The prior art and the instant claim do not perform differently from one another. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the relative dimension of the first semiconductor layer of the rib portion to be thinner than the first semiconductor layer of the base, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), see MPEP 2114.04 (IV) (A).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the movable unit further includes a frame portion that surrounds the arrangement portion when viewed from the predetermined direction, and a connection portion that connects the arrangement portion and the frame portion, the frame portion and the connection portion are constituted by the second semiconductor layer, and
the rib portion is disposed on a surface of the frame portion on the one side to extend along the frame portion when viewed from the predetermined direction”.
Regarding claim 6, the Nakamura-Uchino combination teaches “the optical device according to claim 1” and Nakamura further teaches “an electrode pad (electrode 13) that is provided to the base (see Fig. 1, electrode 13 is on base 11), wherein the electrode pad is disposed … in an opening that is formed in a surface of the first semiconductor layer on the one side to reach the second semiconductor layer (see Fig. 1)”.
However the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “the base includes a groove that is formed in the surface of the first semiconductor layer on the one side to reach the second semiconductor layer, and extends to surround the opening when viewed from the predetermined direction.”
	Claims 7-8 depend from claim 6 and are allowable for at least the reason stated above.
	Regarding claim 9, the Nakamura-Uchino combination teaches “the optical device according to claim 1” and Nakamura further teaches “A mirror unit (the device of Fig. 1 is a mirror unit in that it includes high-reflection films 23 and 32) comprising:
an optical function member (31 and 32) that is disposed … in the predetermined direction with respect to the optical device (32 is disposed in the predetermined direction with respect to 23); and
a fixed mirror (high reflection film 32, which is the “fixed reflective surface” of paragraph [0004]) that is disposed … with respect to the optical function member (32 is disposed with respect to 23), 
wherein the optical function unit is a mirror surface (high-reflection film 23) that constitutes a movable mirror in combination with the movable unit (e.g. paragraph [0004]: “the movable reflective surface is changed with respect to the fixed reflective surface”).” 
However, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “the optical device is provided with a first light passage portion that constitutes a first portion of an optical path between a beam splitter unit that constitutes an interference optical system in combination with the movable mirror and the fixed mirror, and the fixed mirror, the optical function member is provided with a second light passage portion that constitutes a second portion of the optical path between the beam splitter unit and the fixed mirror, and
the second light passage portion corrects an optical path difference that occurs between an optical path between the beam splitter unit and the movable mirror, and the optical path between the beam splitter unit and the fixed mirror.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872